                                                                                                                EXHIBIT A
                                                               Walker Machine Tool asset list




Item   Photo     # Make                Model             S/N                 Year     Condition   Description

1      1-8         Monarch             VMC40             0640001             2006                 VMC, Fanuc Series 18i-MB Control, Chip Conveyor, Side
                                                                                                  Mount, 24 Station ATC, Thru Spindle Coolant,, Cat 40
                                                                                                  Tooling, 20"X45" Table, 24" Under Spindle

2      9-14        Mitutoya Bright     BRT1220           0905712                                  6'X9'10" Granite, Renshaw MP10 Probe, 59"x48" Under
                                                                                                  Bridge

3      15-23       Haas                VF-7 VMC          12192               1997                 VMC, Wired For 4th Axis, Umbrella Style ATC, Cat 50
                                                                                                  Tooling, 30 HP, 28"X84" Table, Gear Driven, 2 Speed Head,
                                                                                                  Tool Probing, 28 1/2" Under Spindle, 84"X32" Travels, 24" Z
                                                                                                  Travel, Chip Auger

4      24-30       Hyster              E80XL             0098V06198X                              Electric Forklift, 52" Forks, 10,000 LB Capacity, 48 Volt, 2
                                                                                                  Stage Mast, Cushion Tires, Monotrol, ROPS

5      31-39       Devlieg             JMC4340           10228                                    JigMill, Fanuc Control ?, Tool Changer (Not Connected), 32
                                                                                                  Station Side Mount, Hydraulic 4th Axis Table, 30"X30",
                                                                                                  Preducto Rotary Table Model 0130, S/N K623, Vertical
                                                                                                  Travel, 40" Y Travel, Red Cap Servos (Not In Service)

6      40-48       Haas                VF5/ 50           29757               2002                 30 Station Side Mount ATC, 30 HP, 2 Speed Gear Drive,
                                                                                                  7500 RPM, Thru Spindle Coolant, 23"X52" Table, 34" Under
                                                                                                  Spindle, Chip Auger, Wired For 4th Axis, Heads Removed
                                                                                                  For Service

7      49-55       Haas                VF3               328                 1994                 Wired For 4th Axis, 20 Station Umbrella Style ATC, Cat 40
                                                                                                  Tooling, 18"X48" Table, Chip Auger

8      56-68       Lucas Precision     542B-120          42B4318                                  Horizontal Boring Mill, 120" Left to Right Travel, Ball Screws,
                                                                                                  48"X110" Table, 60" of Y Travel, 5" Spindle, 50 MMT


9      69-74       Gallmeyer         & No. 65            S-65225                                  Semi-Automatic    Hydraulic Surface             Grinder   With
                                                                                                  Electromagnetic Chuck With Neutrol             II Control,With
                                                                                                  Incremental Downfeed
                   Livingston
10     75-79       Marvel              8                 S8681154                                 Vertical Band Saw, Tilting Head, 18"X18" Capacity, Chip
                                                                                                  Pans, 1" Blade

11     80-81       Gullco              350                                                        Rod Oven, 1500       Watts,    150-550    Degrees     Farenheit,
                                                                                                  16"X14"X20" Deep

12     82-83                                                                                      (2) 55 Gallon Shop Vacs

13     84-85                                                                                      20 Gallon Shop Vac

14     86                                                                                         2 Sections Pallet Racking, 3 Stages High, With Misc. Parts,
                                                                                                  Bearings, Hydraulic Cylinders, Etc.

15     87                                                                                         Rack Of Misc. Set Up Blocks

16     89                                                                                         (2) 10"X15" T-Slotted Tilting Tables

17     90-92       Ingersoll-Rand      SSR-EP25SE                                                 Rotary Screw Air Compressor, 95 CFN, 25 HP, 32956 Hours


18     93-96       Ingersoll-Rand      DXR100            96JDXR4786          1996                 Air Dryer, R134A

19     97-98                                                                                      6Cu. Foot Holding Tank

20     99-100      Charge Max          C20-48.5          12673                                    Coil Hook 20,000 On Stand, 4' Throat




                                                                          Page 1                                            Walker Machine Tool asset list


             Case 19-04553-DSC11                Doc 48    Filed 03/13/20 Entered 03/13/20 12:26:27                                    Desc Main
                                                         Document     Page 1 of 5
                                                                                                              EXHIBIT A
                                                             Walker Machine Tool asset list




Item   Photo      # Make              Model            S/N                 Year     Condition   Description

21     101-102      Speedaire                                                                   Reciprocating Air Compressor, 5 HP, 2 Stage Tank Mounted


22     103                                                                                      42"X18"X66" High Flammable Storage Locker

23     104          Baldor                                                                      Pedestal Grinder, 7", .5 HP Motor

24     105                                                                                      16" Disc Grinder

25     106                                                                                      Bander Cart

26     107                                                                                      Acetylene Torch

27     108-111                                                                                  Annealing Oven, Electric, 12"X12"X8" High Chamber,

28     112                                                                                      Cylindrical Square, 42"X8"

29     113                                                                                      Lot Of Hoppers, Wirebaskets, Push Cart, Dolleys.

30     114                                                                                      4'X4' Box Of Misc Hand Tools, Tool Holders Etc

31     115          Mitutoya                                                                    36" Height Gage

32     116          Exide             Load Hog                                                  48 Volt Battery Charger

33     117                                                                                      Lot Of Rigging Equipment- Straps, Chains, Eye Bolts, Etc.


34     118          Wilson                                                                      Wilson Hardness Tester, Rockwell C With Standards.

35     119                                                                                      4'X4" Box With Tools, Precision Measuring Instruments,
                                                                                                Torque Wrenches, Etc.

36     121          Renishaw                                                                    Interface And Controllers For CMM, PHC Controller, PI 200
                                                                                                Probe Interface
       122,123      Faro              ION                                                       Ion Laser Tracker Portable CMM,

       124                                                                                      15 Drawer Blueprint File

       120,121,                                                                                 Office Furniture- 5 Desks, Conference Table With 8 Chairs,
                                                                                                Office Work Station, 4 Hanging File Cabinets, 6' Storage
                                                                                                Lockers, 2 PC's
       125-128,
       129, 130                                                                                 Misc. Battery Operated Hand Tools.

       133-137                                                                                  50 Ton Double Girder Top Running Bridge Crane, 60' Span,
                                                                                                (2) 25 Ton
                                                                                                 Hoists
       131,132,                                                                                 General views of facility
       138-146


                                                                                                Second Location

       147-151                                                                                  General views of facility

       152-155      SMW               Omnibar FSQ45                                             (2) CNC Bar Feeders, 16' Long

       156-158      Jones & Shipman   310              BO#34592                                 Tool & Cutter Grinder M/C #1147 14

       159                                                                                      (2) Shaper Vises, 12"

       160                                                                                      Lot Of Tooling & Tool Holders




                                                                        Page 2                                              Walker Machine Tool asset list


             Case 19-04553-DSC11              Doc 48    Filed 03/13/20 Entered 03/13/20 12:26:27                                      Desc Main
                                                       Document     Page 2 of 5
                                                                                                           EXHIBIT A
                                                          Walker Machine Tool asset list




Item   Photo      # Make           Model            S/N                 Year     Condition   Description

       161                                                                                   6" Storage Locker With High Speed Twist Drills, Tape
                                                                                             Reemers, Etc.

       162                                                                                   2'X2' Box Of Studs & Toe Clamps

       163                                                                                   3'X4' Box Of Wheels , Angle Brackets, Casters, Etc.

       164                                                                                   4'X4' Box Of Tool Cutters, End Mills, Etc.

       165                                                                                   6' Storage Locker Of Carbide Inserts, Drill Bits, Mill Cutters,
                                                                                             Etc.

       166                                                                                   3'X3' Storage Bin Of Drill Bits, Mill Cutters, Etc.

       167, 168     Miller         CP-300           JJ501838                                 Mig Welder With Miller S-54E Wire Feed

       169-173      Hyster         S50XL            C187VD1544M                              LP Forklift, 5,000 LBS, Side Shift, 3 Stage Mast, Cushion
                                                                                             Tires, ROPS

       174                                                                                   4'X4' Box Of Cat 40 Tooling, Clamps, Hand Tools, Etc.

       175                                                                                   4'X4' Box Of Misc. Inspection Equipment, Dial Indicators,
                                                                                             Etc.

       176          Husky                                                                    Tool Box With Misc. Air Fittings.

       177                                                                                   4'X4' Skid With Head For VF5VMC

       178                                                                                   4'X4' Skid With Lathe Chucks, Etc.

       179                                                                                   2'X5' Work Table With Vises

       180                                                                                   2'X3' Cart With Soft Jaws

       181-183                                                                               (3) 4'X4' Box With Tool Holders, Shim Stock, Etc.

       184-191      Okuma & Howa   ACT3             09081                                    CNC Lathe With Fanuc System 3T Control, 12 Station
                                                                                             Turret, 8" 3 Jaw Chuck

       192          Sellers        6-G              02-3027                                  Drill Grinder, 2 HP, 3" Capacity

       193                                                                                   26"X26"X48" Angle Plate

       194                                                                                   Skid With Motors

       195, 196     Doall          26               264087                                   Vertical Band Saw, 32"X32" Adjustable Table, Blade Welder
                                                                                             Grinder

       197         Doall           1612             209-681709          1968                 Vertical Band Saw

       198                                                                                   Skid With Monarch 15M Control, Servos, Etc.

       199                                                                                   Lot Of Misc. Brass, Steel, Stainless Round Stock, Etc.

       200                                                                                   10'X10" Storage Bins With Misc. Parts

       201                                                                                   Tool Turret With Fanuc Red Cap Servo

       202                                                                                   6'X3' Storage Bin With Broche Tooling

       203                                                                                   8" Pedastal Grinder

       204          Dewalt                                                                   14" Radial Arm Saw, Wooden Table




                                                                     Page 3                                            Walker Machine Tool asset list


             Case 19-04553-DSC11           Doc 48    Filed 03/13/20 Entered 03/13/20 12:26:27                                    Desc Main
                                                    Document     Page 3 of 5
                                                                                                              EXHIBIT A
                                                            Walker Machine Tool asset list




Item   Photo      # Make             Model            S/N                 Year     Condition   Description

       205-207      Chevalier        FSG-1224AD       F1853002                                 3-Axis Automatic Surface Grinder With Coolant Filtration
                                                                                               System


       208         Bridgeport        1                BR12-213007                              Vertical Mill, Variable Speed Head * X Axis Screw and Nut
                                                                                               Removed

       209, 210     Bridgeport       1                BR12-195437                              Vertical Mill, 2 HP, Variable Speed Head, 9"X42" Table With
                                                                                               Ball Screws X & Y, Newall DP700 DRO

       211-214      LeBlond          20               NF5118                                   20"X144" Gear Head Engine Lathe, 28" Actual Swing, 18-
                                                                                               800 RPM, 18" 4 Jaw Chuck, Taper Attachment, 15" & 24"
                                                                                               Steady Rests

       215                                                                                     4'X4' Box With C Clamps, Micrometers, Sanding Pads,
                                                                                               Consumables, Etc.

       216         Crystal Clean                                                               Parts Washer 2'X3'X4' High With Agitator, Pump And Air Lift
                                                                                               Basket

       217                                                                                     3'X3" Steel Work Table With 6" Vise

       218, 219     Monarch          88               87011941                                 Gear Head Engine Lathe, 20.5"X72", 12-487 RPM, Newall
                                                                                               DP7 DRO, 12" 3 Jaw Chuck, Aloris Tool Holders, 16" 4 Jaw
                                                                                               Chuck, 7" Steady Rest

       220          Stanley-Vidmar                                                             (2) 5- Drawer Cabinets

       221                                                                                     4'X4' Box With Cat 40 Tool Holders, Misc Fixtures, Etc

       222          Yuasa                                                                      Powered 4th Axis 16" Faceplate, With Tail Stock. No Data
                                                                                               Tag

       223                                                                                     3'X4' Bin With Mill Cutters, Drill Bits, Etc

       224                                                                                     2'X3' Shop Bench With 40 Taper Tool Rack

       225                                                                                     50 Ton Enterpac, Adjustable Head, 4'X24"X6' High

       226,227      Acer             1760G                                                     Engine Lathe With 12" 3 Jaw Chuck, 4 Way Tool Post,
                                                                                               Newall DRO

       228                                                                                     Lot Of Storage Shelves

       229                                                                                     (3) 6' Storage Lockers

       230          MSC                                                                        Vertical Mill, 9"X49" Table, Power Feed, Anilam Wizard DRO


       231                                                                                     Skid With Rigging Straps, Servo Motors

       232                                                                                     2'X3' Table With Misc

       233                                                                                     42"X51"X8" Thick Granite Plate

       234-239      Okuma & Howa     ACT3                                                      12 Station Turret, 8" 3 Jaw Chuck, Fanuc System 10T CNC
                                                                                               Control

       240                                                                                     2'X3' Shop Cart

       241                                                                                     2 Sections Interlake Pallet Racking With Misc. Parts

       242                                                                                     (2) 3'X3' Storage Bins With Bolts, Fasteners, Etc.




                                                                       Page 4                                             Walker Machine Tool asset list


             Case 19-04553-DSC11             Doc 48    Filed 03/13/20 Entered 03/13/20 12:26:27                                     Desc Main
                                                      Document     Page 4 of 5
                                                                                                                 EXHIBIT A
                                                              Walker Machine Tool asset list




Item   Photo     # Make                Model            S/N                 Year     Condition   Description

       243-245                                                                                   (3) 4'X4' Boxes With Parts, Hoses, Bearings, Tools, Etc

       246                                                                                       Skid With Broach Tooling

       247                                                                                       4'X4' Skid With Misc. Tooling And Parts.

       248                                                                                       2'X3' Cart With Mill Cutters, Drill Bits, Hand Tools, Etc.

       249                                                                                       (2) 1 Yard Self Dumping Hoppers

       250-252                                                                                   Misc. Office Furnishings Including 3 Hanging File Cabinets


       253-255     Gaffey              10 Ton                                                    10 Ton Crane, Double Girder, Top Running, 58' Span

       256                                                                                       12' High Cantilever Stock Rack With #' Arms Both Sides,
                                                                                                 With Contents

       257         Custom Designed &                                                             12' Pedestal Jib Crane, 2 Ton Eaton Electric Hoist
                   Fabricated
       258         Ridgid                                                                        Abrasive Cut Off Saw, 16"

       259                                                                                       12" Shaper Vise, Timken Bearings In Box

       260         Bridgeport                                                                    Dividing Head

       261                                                                                       Back Shed Area




                                                                         Page 5                                            Walker Machine Tool asset list


             Case 19-04553-DSC11               Doc 48    Filed 03/13/20 Entered 03/13/20 12:26:27                                    Desc Main
                                                        Document     Page 5 of 5
